       Case: 3:18-cv-00540-jdp Document #: 241 Filed: 06/05/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DANTE R. VOSS,

                              Plaintiff,
        v.

 MARATHON COUNTY, SCOTT R. PARKS,
 SANDRA LA DU-IVES, LINCOLN COUNTY,                                OPINION and ORDER
 JEFF JAEGER, DAVE MANNINEN,
 CORRECT CARE SOLUTIONS, JORGE DOMINICIS,                               18-cv-540-jdp
 BABATUNDE OKULEYE, RUSSELL CREEL,
 HOLLY MARON, KRISTIN GAICHE,
 JESSE BORCHARDT, JOHN MEIXNER,
 and AMY KUBISIAK,

                              Defendants.


       Four matters are before the court in this case about plaintiff Dante Voss’s medical care

while he was housed in the Marathon County and Lincoln County jails between 2015 and

2017: (1) a new brief that Voss filed in support of his motion to compel, which the court denied

in a previous order, Dkt. 185; (2) defendant Correct Care Solutions’ motion for a protective

order, Dkt. 187; (3) Voss’s motion for a protective order against defendant Marathon County,

Dkt. 197; and (4) Voss’s motion for a protective order against defendant Correct Care,

Dkt. 208. Voss also asked for an extension of time to file a reply brief in support of his motion

for a protective order against Marathon County. Dkt. 236. But the court received Voss’s reply

brief the same day, so that motion will be denied as moot.

       For the reasons discussed below, I will not reconsider the rulings on the motion to

compel in light of Voss’s new brief; I will approve a revised version of Correct Care’s protective

order; and I will grant Voss’s motions for protective orders in part by allowing Voss to wait
       Case: 3:18-cv-00540-jdp Document #: 241 Filed: 06/05/20 Page 2 of 5



until after defendants’ summary judgment motions are resolved to comply with defendants’

discovery requests.



                                           ANALYSIS

A. Voss’s new brief in support of his motion to compel

       Voss moved to compel discovery against all defendants. See Dkt. 149. After defendants

filed their opposition briefs, Voss stated that he wasn’t going to file a reply brief. See Dkt. 177.

Eight days later, Voss changed his mind, and he asked for an extension of time to file a reply

brief. See Dkt. 181. I denied that motion on the ground that a reply brief was unnecessary and

proceeded to rule on Voss’s motion to compel, granting it in part and denying it in part. See

Dkt. 184, at 5–9. Voss filed a reply brief anyway, see Dkt. 185, but I took no action on the

brief because I had already ruled on the motion.

       Now Voss says that he wants the court to construe his reply brief as a motion for

reconsideration of the order on the motion to compel. See Dkt. 199. I will deny that motion.

The reply brief doesn’t address any of the reasoning in the court’s order, and it doesn’t show

that any of the court’s rulings are incorrect.

B. Correct Care’s motion for a protective order

       Correct Care says that it has policies on handling narcotics and contracting for outside

care that are responsive to Voss’s discovery requests, but it wishes to keep those policies

confidential. As for the narcotics policy, Correct Care says that it should not be

               disclosed to the prison population (or non-medical staff at its
               facilities) due to clear security reasons. Narcotics are obviously
               dangerous, addictive drugs with an unlawful secondary market;
               the Controlled Substance Accountability policy is directly aimed
               at ensuring narcotic medications aren’t taken from the facility or
               used for unlawful purposes.

                                                 2
       Case: 3:18-cv-00540-jdp Document #: 241 Filed: 06/05/20 Page 3 of 5



Dkt. 187, at 2. As for the policy about contracting for outside care, Correct Care says that it

               does not want inmates to have access to its policy concerning the
               identification and contracting with outside medical providers for
               security reasons—Correct Care Health Services Staff will not
               disclose the exact date and time of outside appointments due to
               escape concerns, so it undoubtedly doesn’t want inmates to learn
               its outside care measures for the same reason (or be able to
               identify facilities where inmates may be taken for outside care).

Id. at 3. As a result of these concerns, Correct Care says that it wants a protective order under

Federal Rule of Civil Procedure 26(c) so that the “policies are kept safe from disclosure to

convicted felons at Voss’ facility, [and] the general public.” Id. at 4.

       Correct Care’s concern is a reasonable one, and Voss doesn’t contend otherwise. But

that is not the end of the matter. Unfortunately, Correct Care did not send Voss a proposed

protective order written in plain language and targeted to its core concern. Instead, Correct

Care drafted a four-page proposed order filled with legalese that was designed for more complex

cases in which both sides are represented by counsel. See Dkt. 187-1. And, as Voss observes,

the proposed order fails to take into account Voss’s status as a prisoner, which limits his ability

to keep documents secure, especially from prison staff.

       Correct Care was able to explain the purpose of the protective order in a few sentences

in its brief. There is no reason why the protective order itself cannot be similarly straightforward

and adapted to the circumstances of this case. So I will grant Correct Care’s motion, but I will

not adopt its proposed order. Instead, I will enter an order that: (1) prohibits Voss from sharing

the policies with other prisoners or the general public; (2) requires him to take steps reasonable

under the circumstances to prevent disclosure of the policies; and (3) allows Correct Care to

require Voss to return or destroy the policies at the conclusion of the litigation.




                                                 3
       Case: 3:18-cv-00540-jdp Document #: 241 Filed: 06/05/20 Page 4 of 5



C. Voss’s motions for protective orders

       Voss requests 120 days to respond to defendants’ interrogatories, requests for

admission, and request for production. He says that he needs 90 days beyond what is allowed

under the federal rules because of “medical issues and lack of access to scribe materials, postage,

and a typewriter.” Dkt. 197, at 1.

       I am not persuaded that any physical or financial disability prevents Voss from

responding to defendants’ discovery requests. Voss has had no difficulty throughout the course

of this litigation filing numerous and voluminous documents when he needs to, as is

demonstrated by the 237 docket entries in this case, many of which are Voss’s own motions or

other documents that he filed. For example, on one day in February 2020, Voss filed several

motions consisting of more than 150 pages and generating nearly 20 new docket entries. See

Dkts. 149–67.

       That being said, all of the defendants have already filed motions for summary judgment

without waiting for Voss to produce the requested information, see Dkt. 211; Dkt. 220; Dkt.

228, perhaps realizing that additional discovery wasn’t necessary after they deposed Voss. See

Dkt. 226. It is too late for defendants to use that discovery to support their summary judgment

motions, so it makes sense to delay Voss’s discovery responses until after the court resolves

those motions. That way, Voss can devote his time and resources to his summary judgment

responses.

       So I will grant Voss’s motion for a protective order in part. Voss need not submit

discovery responses before the court resolves defendants’ motions for summary judgment. If

any of Voss’s claims survive summary judgment, he will have two weeks to comply with

defendants’ discovery requests.


                                                4
Case: 3:18-cv-00540-jdp Document #: 241 Filed: 06/05/20 Page 5 of 5



                                    ORDER

IT IS ORDERED that:

1. Plaintiff Dante Voss’s motion for reconsideration, Dkt. 185, is DENIED.

2. Voss’s motion for an extension of time to file a reply brief in support of his motion
   for a protective order, Dkt. 236, is DENIED as moot.

3. Defendant Correct Care Solutions’ motion for a protective order, Dkt. 187, is
   GRANTED as amended. Correct Care may have until June 12, 2020, to produce a
   copy of its “Controlled Substances Accountability” policy and its “Hospitals and
   Specialty Care” policy to Voss. Voss may not share those policies with other
   prisoners or the general public. Voss shall take steps reasonable under the
   circumstances to protect these policies from being viewed by anyone other than
   prison staff, defendants, or the court. At the conclusion of this case, Correct Care
   may require that all copies of the policies in Voss’s possession be returned or
   destroyed.

4. Voss’s motions for protective orders, Dkt. 197 and Dkt. 208, are GRANTED in
   part. If any of Voss’s claims survive defendants’ motions for summary judgment,
   Voss may have 14 days from the decision on summary judgment to comply with
   defendants’ discovery requests.

Entered June 5, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       5
